Citation Nr: 1607957	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to increased ratings for bilateral hearing loss, currently assigned "staged" ratings of 0 percent prior to October 29, 2014 and 10 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for low back strain with degenerative joint disease (DJD) (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective May 13, 2008 and assigned an increased rating for service-connected low back disability, effective May 13, 2008.  In his February 2011 substantive appeal, the Veteran requested a Board hearing.  However, in December 2015 correspondence, he withdrew his request.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  A January 2015 rating decision assigned a staged increased rating to 10 percent for bilateral hearing loss, effective October 29, 2014.  


FINDINGS OF FACT

1.  On audiology examination conducted in August 2008, the Veteran had average loss of 45 decibels in the right ear and 41 decibels in the left ear.  Speech recognition scores were 88 percent in both ears.  

2.  On audiology examination in October 2014, average loss was 58 decibels in the right ear and 66 decibels in the left ear.  Speech recognition was 80 percent in both ears.  

3.  The Veteran's service-connected low back disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of motion to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown; bed rest prescribed by a physician is not shown; neurologic symptoms other than mild right lower extremity radiculopathy are not shown; and the spine is not ankylosed.

4.  Prior to October 30, 2014, the Veteran's right lower extremity radiculopathy is shown to be manifested by no more than impairment consistent with mild, but not greater, incomplete paralysis.


CONCLUSIONS OF LAW

1.  Increased ratings for bilateral hearing loss in excess of 0 percent and 10 percent are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R.        §§ 3.102, 4.85, 4.86, Diagnostic Code (Code) 6100 (2015).

2.  A rating in excess of 10 percent for the Veteran's service-connected low back disability is not warranted.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R.         §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5237 (2015). 

3.  Prior to October 30, 2014, a 10 percent (but no higher) rating for right lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July and September 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Veteran was afforded VA examinations to assess the severity of his hearing loss and low back disability in August 2008 (hearing loss), September 2008 (back), and October 2014 (hearing loss and back).  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issues on appeal.  The Board finds that the record is adequate to decide the matters of increased ratings for bilateral hearing loss and low back disabilities and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is more severe than is reflected by his current 0 and 10 percent ratings.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On August 2008 VA audiology examination, the Veteran reported hearing loss since 1975 and stated that it has progressively gotten worse over the years.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
55
55
45
LEFT
10
25
65
65
41

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  Bilateral sensorineural hearing loss was diagnosed.

A December 2013 VA audiology record notes that the Veteran reported gradually progressive bilateral hearing loss and difficulty hearing in many listening situations, particularly when he cannot see the speaker's face and when there is environmental noise.  It was noted that he is retired after 35 years with the Postal Service and indicated that he is frequently withdrawing from social situations because of his difficulty hearing.  This record notes that the Veteran had not tried hearing aids previously.  The assessment was significant bilateral mild to moderate/severe sensorineural hearing loss and that the Veteran is an excellent candidate for bilateral hearing aids fit with custom ear molds.

On October 2014 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
60
60
58
LEFT
50
65
75
75
66

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted that such would impact the Veteran's ordinary conditions of daily life including his ability to work, in that the Veteran reported the TV is too loud for his family and he has problems hearing on the telephone and understanding speech in background noise.

In a January 2015 statement, the Veteran stated that his hearing loss has been worsening for both ears and to see the test results from the 2014 VA examination.

In a February 2015 statement, the Veteran's representative indicated that the Veteran's hearing loss "typically interferes with word understanding and any type of competing noise."  It was noted that the Veteran has difficulty hearing spoken words and understanding telephone communications.  The representative stated that the Veteran's hearing loss is gradually progressing.

Prior to October 29, 2014

Prior to October 29, 2014, the Veteran is rated 0 percent for his bilateral hearing loss.  Considering the evidence during this period, the Board finds that he is not entitled to a compensable rating.  No audiometry of record shows or approximates a hearing loss disability that meets the criteria for a compensable rating.  Further, no audiometry of record shows or approximates an exceptional pattern of hearing loss.  Notably, on August 2008 VA examination, audiometry resulted in a 0 percent rating.

To the extent that the Veteran asserts that his hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr, 21 Vet. App. at 303.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

Accordingly, the Board finds that prior to October 29, 2014, a rating in excess of 0 percent is not warranted.


From October 29, 2014

From October 29, 2014, the Veteran is assigned a 10 percent rating for his bilateral hearing loss.  Considering the evidence during this period, the Board finds that he is not entitled to a rating in excess of 10 percent.  Notably, audiometry on October 2014 VA examination shows that he is entitled to a 10 percent rating and not higher.  No other evidence of record shows or approximates a hearing loss disability that meets the criteria for a rating in excess of 10 percent.  Additionally, no audiometry of record shows or approximates an exceptional pattern of hearing loss.

And, as noted above, to the extent that the Veteran asserts that his hearing impairment is greater than that reflected by the 10 percent rating assigned during this period, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr, 21 Vet. App. at 303.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  The rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 10 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

Accordingly, the Board finds that from October 29, 2014, a rating in excess of 10 percent is not warranted.

Extraschedular Consideration

The evidentiary record also does not show any manifestations of, or functional impairment due to, bilateral hearing loss not encompassed by the schedular criteria.  The Veteran has indicated he has difficulty hearing when there is environmental/background noise, when he cannot see the speaker's face, and when he is on the telephone.  He also reported that he is frequently withdrawing from social situations because of his difficulty hearing.  However, the Board notes that difficulty hearing is encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria, and specifically the criteria for the 0 and 10 percent ratings assigned, clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's subjective complaints are of record, but do not provide the basis for providing additional benefit.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Finally, the evidence does not show nor does the Veteran contend that he is unable to work due to his bilateral hearing loss.  Notably, on October 2014 VA examination, while the examiner indicated that the Veteran's bilateral hearing loss would impact his ability to work, the examiner did not indicate or suggest that the Veteran would be unable to secure or maintain gainful employment due to his bilateral hearing loss disability.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

Low Back Disability

The Veteran contends that his low back disability is more severe than is reflected by his current 10 percent rating.

In May 2007, the Veteran's lumbar spine was evaluated and it was noted he had tenderness to palpation with decreased range of motion.  His straight leg raise was negative bilaterally and sensory was intact to fine tough.  His motor was also intact closely and his deep tendon reflexes were +2 bilaterally.  In October 2007, the Veteran was seen status post a third epidural steroid injection to the left at L3-L4 and he reported significant improvement.  He reported less low back pain and indicated his leg symptoms resolved.  He reported some soreness in the low back after physical activity, but stated that such is controlled well with Tylenol.  He reported continuing to work full time and indicated he has no numbness, tingling, weakness, or pain in his lower extremities.  

On examination, he had no tenderness in the lower back.  His reflexes were 2/4 and his strength was full.  He had negative straight leg rise bilaterally.  An October 2008 record notes that the Veteran had a disc bulge at L4-5.

On September 2008 VA examination, the Veteran reported weakness, numbness, and erectile dysfunction.  He had no stiffness, bowel complaints, or bladder complaints.  He reported constant low back pain which travels to both legs (right greater than the left).  He stated that the pain is aching and sharp and at a level 8 (out of 10).  He indicated that the pain can be elicited by physical activity and is relieved by medication.  He stated that his back condition has not resulted in any incapacitation.  He did however indicate that he is unable to work because of severe pain.

On physical examination, the Veteran's posture and gait were within normal limits.  There was no evidence of radiating pain on movement and muscle spasms were absent.  Further, no tenderness was noted and straight leg raising was negative bilaterally.  There was also no evidence of ankylosis.  Range of motion studies showed flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was symmetry of spinal motion with normal curves of the spine and there were no signs of intervertebral disc syndrome.

A neurological examination showed motor function and sensory function within normal limits for both the upper and lower extremities.  Lumbar spine X-rays showed degenerative arthritis and joint narrowing.  The examiner indicated that the Veteran's low back strain condition has progressed to DJD of the lumbar spine, and stated that the Veteran's daily activities would be restricted as a result.

In his February 2009 notice of disagreement, the Veteran indicated that his back problem continues to worsen and that he has to get more shots for pain and to help with the shooting pain down his legs.  He also stated that he had to retire from the post office due to worsening back pain and limited movement.

A February 2009 record notes that the Veteran complained of low back pain that comes and goes with prolonged standing, bending, and stooping.  An April 2009 record notes that the Veteran's back has completely resolved and that he is feeling 100 percent better from prior medial branch blocks.  The diagnoses were noted as facet joint syndrome of the lumbosacral spine and lumbosacral spondylosis without myelopathy.

A June 2012 record notes that the Veteran has low back pain and right leg pain, and has been treated with lumbar medical branch blocks since 2009 to the present, which have given him tremendous relief.  It was noted that his deep tendon reflexes were normal bilaterally to the lower extremities and that strength and sensation were normal bilaterally in the lower extremities.  He had pain over the lumbar facets bilaterally.  The diagnoses were lumbar spondylosis, lumbar disc herniation, lumbar stenosis, lumbar facet syndrome, lumbar radiculopathy, and low back pain.  An October 2012 lumbar spine MRI revealed anterior degenerative spondylosis, L1 foramen mildly narrowed on both sides, L1-2 mild posterior disc bulge, L2-3 left neuroforamen slightly narrowed related to disc bulge, L3-4 bulging disc, and mild degenerative facet disease bilaterally at L4-5.  

In November 2012, the assessment included recurring facet arthropathy, degenerative spondylosis at multiple levels, right leg radiculopathy in the L3-4 distribution, mild spinal stenosis, L1 foramen mildly narrowed on both sides, L1-2 with mild posterior disc bulge with mild impression on the anterior thecal sac, L2-3 left neuroforamen slightly narrowed related to disc bulge, L3-4 bulging disc mildly narrowing the central thecal sac and slight narrowing of the inferior aspect of the neuroforamen on the right and left, mild degenerative facet disease bilaterally at L4-5, and L5-S1 with mild degenerative facet disease.  A July 2013 record notes an assessment of lumbago and thoracic or lumbosacral neuritis or radiculitis, unspecified.  

In August 2013, the assessment was lumbago.  The Veteran was noted to have received a medial branch block and radiofrequency facet denervation.  An October 2013 lumbar spine MRI revealed anterior degenerative spondylosis, L1-2 with mild posterior disc bulge, L2-3 left neuroforamen slightly narrowed related to disc bulge, L3-4 bulging disc, and mild degenerative facet disease bilaterally at L4-5.  In November 2013, it was noted that the Veteran had hyperextension and rotation pain and pain over his right side which frequently radiates down his leg, but is not a radiculopathy.  In January 2014, the assessment was lumbar facet syndrome, improved after medial branch blocks, but continuing to be more symptomatic on the left.  In February 2014, the assessment was lumbosacral stenosis.

An October 2014 VA treatment record notes an assessment of chronic back pain.

On October 2014 VA back conditions examination, the diagnoses were degenerative arthritis of the lumbar spine, intervertebral disc syndrome, right lower extremity sciatic nerve lumbar radiculopathy, and lumbar spine degenerative disc disease.  Regarding his degenerative arthritis, the Veteran reported he has been treated with physical therapy, heat, steroid injections, Tylenol, Etodolac, and hydrocodone.  Regarding his lumbar radiculopathy, he reported onset of tingling in the right buttocks to the right anterior thigh in the early 2000s, in addition to intermittent sharp pain that radiated from his back to the right hip and down the anterior aspect of the right thigh to the knee.  He stated that the radiculopathy occurs with prolonged standing, bending, stooping, or lifting and stated that epidural steroid injections and radiofrequency treatment have been helpful.  The Veteran denied weakness in his legs and having any difficulty with bladder or bowel function.  The Veteran also reported having flare-ups about twice a month that last up to a day.  He stated that flare-ups are precipitated by increased activities such as standing, bending, and stooping, and those flare-ups are alleviated by rest, medication, heat, and time.  He indicated that during a flare-up and after repetitive activities, his range of motion is decreased by about 75 percent due to pain and that his functional ability is also decreased by 75 percent due to pain.  

The examiner noted that it is not possible to further describe the decrease in range of motion or functional ability due to pain or repetitive activities without resorting to speculation because the Veteran is not having a flare-up at the time of the examination and because there is no decrease in range of motion after repetitive movement on this present examination.

Range of motion studies showed forward flexion to 70 degrees with objective evidence of painful motion at 70 degrees, extension to 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater, right and left lateral flexion both to 30 degrees or greater with objective evidence of painful motion at same, and right and left lateral rotation to 30 degrees or greater with objective evidence of painful motion at same.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss after repetitive use testing was noted to be less movement than normal and interference with sitting, standing, and/or weight-bearing.  There was no evidence of localized tenderness or pain to palpation, and the Veteran was not shown to have muscle spasm of the thoracolumbar spine resulting (or not resulting) in an abnormal gait or abnormal spinal contour.  He was also not shown to have any guarding of the thoracolumbar spine.  Muscle strength testing was full and there was no evidence of muscle atrophy.  His reflexes were all normal except for the right ankle, which was hypoactive.  A sensory examination was normal and straight leg raising testing was negative bilaterally.  

Regarding radiculopathy, the examiner noted that there was evidence of moderate intermittent pain and moderate paresthesias and/or dysesthesias in the right lower extremity.  The left lower extremity was not affected.  The examiner indicated that the right sciatic nerve was manifested by mild radiculopathy.  The examiner also noted that there was no evidence of ankylosis or any other neurologic abnormalities.  The Veteran was found to have intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran was not noted to use any assistive devices as a normal mode of locomotion.  Diagnostic imaging showed the presence of arthritis.  The Veteran was not found to have a thoracic vertebral fracture with loss of 50 percent or more of height or any other significant diagnostic testing findings.

Regarding the functional impact of the lumbar spine, the examiner noted that the Veteran's back condition would impact his ability to work in that he is unable to stand for over 30 minutes and is unable to walk over 2-3 blocks.  He is also unable to lift/carry over 10 pounds and is unable to bend or stoop.  The examiner did note, however, that there are no limitations on sedentary work.

In a January 2015 statement, the Veteran stated that his lumbar spine disability has been worsening since 2009 and he reported continuing to receive L4 and L5 treatments for severe lower back pain with shooting pain down his buttocks and down both legs, but more severe to the right side.  He reported undergoing a new procedure called Radio Frequency which has helped with the pain more than the injections.  He stated that he still has some mild pain to the lower back, but that it is not severe and the pain no longer shoots down his buttocks and legs.

In a February 2015 statement, the Veteran's representative stated that an increased rating is warranted "based on the ongoing chronic residuals of [the Veteran's] condition, consisting of severe pain, limited motion and reduced mobility."

The Veteran's service-connected low back disability has been assigned a 10 percent rating under Code 5010-5237 for arthritis manifested by painful motion.  Ten percent is the maximum rating under Code 5010.  Code 5237 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  It may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's low back disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Notably, on September 2008 VA examination, forward flexion was full (to 90 degrees) and his combined range of motion was to 230 degrees, far exceeding limitation to 120 degrees.  On October 2014 VA examination, forward flexion was to 70 degrees and his combined range of motion was to 220 degrees, again far exceeding limitation to 120 degrees.  The evidence throughout the appeal period also shows that the Veteran's low back disability is not manifested by ankylosis of the spine.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,   8 Vet. App. at 205.  There has been no evidence of muscle spasm, localized tenderness, or guarding.  Further, the Veteran has not been shown to have an abnormal gait.  Significantly, examinations conducted throughout the appeal period have found no increase in impairment of function with repetitive testing (i.e., on use).  

The Board acknowledges that the Veteran reported on October 2014 VA examination that he experiences flare-ups and that during one, his range of motion and functional ability are decreased by 75 percent due to pain.  However, the VA examiner noted that on examination, there was no evidence of any decrease in range of motion after repetitive movement.  Further, on September 2008 VA examination, the examiner specifically indicated that function was not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination after repetitive use.  Thus, there is an absence of objective evidence showing additional functional loss during flare-ups.  Moreover, on October 2014 VA examination, the Veteran denied having weakness in his legs.  While functional loss was noted to be less movement than normal and interference with sitting, standing, and/or weight bearing, such loss is encompassed by the 10 percent rating currently assigned.  Additional functional impairment is not shown (or approximated).

Further, while the Veteran was found to have intervertebral disc syndrome, it was noted that he experienced incapacitating episodes having a total duration of a least one week but less than two weeks during the past 12 months.  In order to warrant an increased rating based on incapacitating episodes, it would need to have been shown that the Veteran had incapacitating episodes of a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  As there is no evidence to show or suggest that this is the case, an increased rating based on incapacitating episodes is not warranted.

The Board notes that there was evidence of mild radiculopathy in the right lower extremity shown on October 2014 VA examination.  As such, service connection was granted for right lower extremity radiculopathy in a January 2015 rating decision, effective October 30, 2014.  However, a review of the record reflects that right lower extremity radiculopathy was shown prior to the findings on October 2014 VA examination.  Prior to this date, the Veteran reported shooting pain down his legs and in a June 2012 treatment record, lumbar radiculopathy was noted.  Further, on November and December 2012 private treatment records, an assessment of right leg radiculopathy in the L3-4 distribution was noted.  Accordingly, the Board finds that a 10 percent rating for right lower extremity radiculopathy is warranted prior to October 30, 2014.  There has been no evidence to suggest, nor does the Veteran contend, that he has or has had more than mild right lower extremity radiculopathy.  Notably, on October 2014 VA examination, the examiner specifically found that the Veteran's right lower extremity radiculopathy was mild in severity.  Accordingly, a rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.

The preponderance of the evidence is against a finding of separate ratings for neurological symptoms at any other time during the appeal.  For example, in October 2007, the Veteran denied numbness, tingling, weakness, or pain in his lower extremities.  On September 2008 VA examination, he denied bowel or bladder complaints and motor and sensory function testing were within normal limits for both the upper and lower extremities.  The Board acknowledges that the Veteran reported erectile dysfunction; however, objective findings of such were not found on examination.  On October 2014 VA examination, only findings of right lower extremity radiculopathy were made.  There was no evidence of any other neurologic symptoms.  

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's low back disability has never been of a severity to warrant a rating greater than 10 percent, with the exception of the separate 10 percent rating for right lower extremity radiculopathy.  Accordingly, further "staged ratings" are not warranted.

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the back that is not encompassed by the schedular rating assigned.  As noted above, the Veteran has reported back pain, including radicular pain, limitation of motion and flare-ups due to prolonged activity/use, which are contemplated by the 10 percent ratings (for the low back and for right lower extremity radiculopathy) currently assigned.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion and for which he is already being compensated.   Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.              38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Veteran has alleged that he is unable to work due to his back.  However, while it is acknowledged that his back would pose some difficulty on certain types of employment and specifically that employment that would require more than sedentary work, it is not shown that he would be unable to secure gainful employment due to his low back disability (and associated right lower extremity radiculopathy).  In this regard, in October 2007, the Veteran reported continuing to work full time.  On September 2008 VA examination, the examiner found that the Veteran's low back DJD would restrict his daily activities, but did not indicate that the Veteran would be unable to secure or maintain gainful employment.  More significantly, on October 2014 VA examination, the examiner specifically found that sedentary employment would not be affected by the Veteran's low back disability.  This conclusion was made following an examination of the Veteran, review of his medical history, and a review of the record and thus the Board finds it highly probative in determining whether a claim for a TDIU is raised in the context of this claim for increase.  Accordingly, the Board finds that the evidence does not show or suggest that the Veteran is unable to work due to his back and the matter of entitlement to a TDIU is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).





ORDER

The appeal seeking increased ratings for bilateral hearing loss is denied.

The appeal seeking a rating in excess of 10 percent for a low back disability is denied.

Prior to October 30, 2014, a 10 percent rating for right lower extremity radiculopathy is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


